Citation Nr: 1541086	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-28 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral keratoconus.


ATTORNEY FOR THE BOARD

David Gratz, Counsel












INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004, including in Kuwait and Iraq from February 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in July 2015.


FINDING OF FACT

Bilateral keratoconus had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral keratoconus have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990.  38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. 
§ 1117 (West 2002) and 38 C.F.R. § 3.317 (2014).  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

Under 38 C.F.R. § 3.317, compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multi-symptom illnesses.  See 38 C.F.R. § 3.317(a).  This means that even if a Veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Gulf War service still apply.

In particular, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Therefore, even if a multi-symptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology.  The Veteran contends in his February 2011 statement that:

While performing numerous occupations including signal support systems specialist during Operation Enduring Freedom and Operation Iraqi Freedom, I incurred numerous allergy-like symptoms.  The exposure to high winds and large quantities of fine-grained dust in places such as [Iraq and Kuwait] daily contributed to vigorous eye rubbing due to irritation....While discussing possible causes of keratoconus and symptoms it was determined that the environmental conditions and the fact that I was 20 years old during the deployment for the war created a high probability that the condition could have originated during military service.

The Veteran further contends in his October 2013 substantive appeal that his "eyes were constantly exposed to abrasions as I always had sand in my eyes from the wind storms in Iraq."  He further explained that he did not experience a decline in his vision until after his service in Iraq.

A private clinician diagnosed the Veteran with keratoconus in February 2011.  In January 2012, the Veteran's private optometrist, Dr. Alvarez, reaffirmed the diagnosis of keratoconus and stated that the Veteran "has reported that he was stationed in Talil, Iraq and the constant dust caused him to rub his eyes continuously.  It is possible that his disease began to manifest itself at that time."

In October 2012, a VA examiner opined that the Veteran's keratoconus was less likely than not related to service because "rubbing the eyes can be associated with keratoconus but rubbing the eyes has never been proven to cause keratoconus."  The examiner further opined that "there was no vision complaint while in the service," and "there was no vision condition diagnosed until 2010."

In a July 2015 VHA opinion, the medical expert opined that "it is at least as likely as not that the [keratoconus] condition developed as a direct result of environmental exposures" in Southwest Asia during the Persian Gulf War.  She explained that "certain risk factors [for keratoconus] have been well described including eye rubbing and atopy."

Where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  The Board finds that the July 2015 VHA opinion warrants the greatest probative weight because the rationale discusses the impact of the Veteran's in-service risk factors on his development of keratoconus.  By contrast, the October 2012 VA examiner limited his opinion to whether causation had "been proven," which is not the applicable standard in service-connection claims.  38 C.F.R. § 3.303 (2015).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral keratoconus is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral keratoconus.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.317.


ORDER

Service connection for bilateral keratoconus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


